Citation Nr: 1621099	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript is of record. 


FINDING OF FACT

Throughout the pendency of the appeal, the manifestations of the Veteran's service-connected disabilities have been sufficiently incapacitating as to result in unemployability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met throughout the entire appellate period.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran stated in his April 2016 hearing that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  For the reasons below, the Board agrees.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered. 38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.

Here, during the entirety of the appellate period, the Veteran has been in receipt of a 60 percent rating for ischemic heart disease (IHD) and 30 percent rating for posttraumatic stress disorder (PTSD).  He has had a combined rating of 70 percent since April 2010.  Accordingly, he meets the schedular threshold for TDIU consideration.  See 38 C.F.R. § 4.16(a).

However, the question remains whether these service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Board has considered the Veteran's educational and employment background.  The evidence of record reflects that he has a high school education and one and a half years of college credit.  His occupational experience includes working as a in a fire department for the forestry service for twenty six years, forced to medically retire in 1989 due to his service-connected IHD.  After leaving the forestry service, the Veteran turned to farming, maintaining as much as 27 acres of land at one point in time.  However, as his medical conditions worsened, he scaled back his operations, maintaining as little as three acres and farming as hobby.  As he stated in his April 2016 hearing, he had earned no income from farming since 2010.  

The Veteran stated stopped farming in 2010 primarily due to complications from his IHD.  Importantly, the ultimate question is not whether the Veteran can actually find employment, but whether, in light of his service-connected disabilities, he is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the instant case, the Board finds that the criteria for entitlement to a TDIU are met.

The Veteran was afforded a VA examination for his service-connected IHD in January 2011.  The examiner confirmed the Veteran's coronary artery disease diagnosis that was rendered in 1989.  She further noted the Veteran's METs level was 3-5 and indicated that he experienced dyspnea and fatigue at that METs level.  The examiner also noted that his IHD impacted his ability to work stating that after leaving the forestry department for his heart condition and starting work as a farmer, he was forced to scale back his activity level due to fatigue and dyspnea which have increased in severity since 1989.  

The Veteran was also afforded VA examinations for his PTSD in December 2010 and October 2011.  The examinations show that the Veteran had occupational and social impairment due to mild or transient symptoms of PTSD.  The examiners noted that the Veteran had progressed through one and half years of night school but did not earn a degree.  He reported farming peppers and tomatoes but described fatigue that limited his ability to continue farming.  The October 2011 VA examiner noted that the Veteran would be capable of maintaining sedentary employment.  A June 2010 treatment note from a private medical provider who treated the Veteran's PTSD revealed that the Veteran was prescribed Mirtazapine for his PTSD condition.  

The Veteran testified before the undersigned during an April 2016 hearing.  During the hearing, he reported earning no income from farming.  He stated that the physical labor required to actually farm caused difficulty in breathing.  As he experienced the breathing problems, he reported that he would then become frustrated at the situation, leading to stress and further exacerbating his PTSD symptoms.  He stated that he could walk about a city block before he would notice the effects of his IHD, a statement that is consistent with his January 2011 METs assessment.  

He also noted that his PTSD affected his ability to work.  He reported that he had trouble concentrating, that he had a hard time with paperwork, he is forgetful, and that when his PTSD symptoms are triggered, he becomes more frustrated at the situation.  He also reported self-medicating with alcohol.  Socially, the Veteran stated that there are certain people that he will not talk to.  He reported having friends, but they were limited to other veterans and family members.  

VA did not provide an examination with regard to whether the Veteran was unemployable due to his service-connected disabilities.  However, no examination was necessary because there is sufficient evidence of record to grant TDIU, namely the Veteran's April 2016 hearing testimony.  Furthermore, as discussed, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354 (citing 38 U.S.C. § 5103A(d)(1)).  .

The Board finds that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected conditions.  Although the October 2011 VA examiner found that the Veteran's service-connected disabilities did not render him unemployable, the examiner failed to consider the combined effects of his disabilities.  Given the restrictions on his employability, and resolving any doubt in favor of the Veteran, the Board finds that the combined effects of the manifestations of his service-connected disabilities are sufficiently incapacitating as to result in unemployability in light of the severity of his disabilities, occupational and educational history, and experience.  Here, the Veteran has a high school education with relatively little education beyond high school.  His work experience involved 26 years in the forestry department as a fire fighter, followed by farming, also a psychically demanding occupation.  He reported earning a pension but reported not earning any income since 2004.  However, he was forced to discontinue farming as a result of his service-connected IHD which also exacerbated his service-connected PTSD.  Given the restrictions on his ability to do physical labor due to his IHD, combined with the interpersonal and concentration difficulties, anger, and frustration associated with his service-connected PTSD, it is unclear what type of work the Veteran could perform when considering his educational and occupational experience.  

In sum, having carefully considered the Veteran's contentions, his education and employment background, and all of the limitations imposed on him as a consequence of his service-connected disabilities, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU have been met for the entire appellate period.  See 38 C.F.R. § 4.16. See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


